Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shirley Marie Chapman appeals the district court’s order granting in part and denying in part her motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006) and reducing her sentence to 57 months’ imprisonment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, United States v. Chapman, No. 3:06-cr-00007-JPB-1 (N.D.W.Va. May 28, 2008), and in our recent decision in United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). We also deny Chapman’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.